 



Exhibit 10.3

LSI LOGIC CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

     LSI Logic Corporation (the “Company”) hereby grants you (the “Employee”),
the number of Restricted Stock Units under the Company’s 2003 Equity Incentive
Plan (the “Plan”), indicated on the attached Notice of Grant of Award and Award
Agreement (the “Notice of Grant”) effective as of the date indicated on the
Notice of Grant (the “Grant Date”). The Notice of Grant and this agreement
collectively are referred to as the “Agreement.”

IMPORTANT:

     Your signature to this Agreement indicates your agreement and understanding
that this grant is subject to all of the terms and conditions contained in this
Agreement and the Plan. For example, important additional information on vesting
and forfeiture of the Restricted Stock Units covered by this grant is contained
in the Notice of Grant. PLEASE BE SURE TO READ ALL OF THE NOTICE OF GRANT, WHICH
CONTAINS CERTAIN SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

     1. Grant. The Company hereby grants to the Employee under the Plan the
number of Restricted Stock Units indicated in the Notice of Grant, subject to
all of the terms and conditions in this Agreement and the Plan. When the
Restricted Stock Units are paid to the Employee, par value will be deemed paid
by the Employee for each Restricted Stock Unit by past services rendered by the
Employee, and will be subject to the appropriate tax withholdings.

     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date of grant. Unless and until
the Restricted Stock Units have vested in the manner set forth in paragraphs 3
or 4, the Employee will have no right to payment of such Restricted Stock Units.
Prior to actual payment of any vested Restricted Stock Units, such Restricted
Stock Units will represent an unsecured obligation.

     3. Vesting Schedule/Period of Restriction. Except as otherwise provided in
paragraph 4 of this Agreement, the Restricted Stock Units awarded by this
Agreement are scheduled to vest in accordance with the vesting schedule set
forth in the Notice of Grant. Restricted Stock Units scheduled to vest on any
such date actually will vest only if the Employee has not incurred a Termination
of Service prior to such date. Vesting will continue during any Company-approved
leave of absence.

     4. Committee Discretion. The Committee, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Committee.

-1-



--------------------------------------------------------------------------------



 



     5. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with paragraph 3 or 4 will be paid to the Employee (or in the event
of the Employee’s death, to his or her estate) in Shares as soon as practicable
following the date of vesting, subject to paragraph 8.

     6. Forfeiture. Notwithstanding any contrary provision of this Agreement,
the balance of the Restricted Stock Units that have not vested pursuant to
paragraphs 3 or 4 at the time of the Employee’s Termination of Service will be
forfeited and automatically transferred to and reacquired by the Company at no
cost to the Company. The Employee shall not be entitled to a refund of the price
paid for the Restricted Stock Units forfeited to the Company pursuant to this
paragraph 6.

     7. Death of Employee. Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the administrator or executor of the Employee’s estate. Any such administrator
or executor must furnish the Company with (a) written notice of his or her
status as transferee, and (b) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any laws or regulations
pertaining to said transfer.

     8. Withholding of Taxes. When the Shares are issued as payment for vested
Restricted Stock Units, the Employee will recognize immediate U.S. taxable
income if the Employee is a U.S. taxpayer. If the Employee is a non-U.S.
taxpayer, the Employee will be subject to applicable taxes in his or her
jurisdiction. The Company may, in its discretion, withhold a portion of the
vested Restricted Stock Units that have an aggregate market value sufficient to
pay the federal, state and local income, employment and any other applicable
taxes required to be withheld by LSI Logic. No fractional Shares will be
withheld or issued pursuant to the grant of Restricted Stock Units and the
issuance of Shares thereunder; any additional withholding necessary for this
reason will be done by the Company through the Employee’s paycheck. Accordingly,
to the extent the Fair Market Value of the number of whole Shares withheld by
the Company exceeds the withholding taxes, the Company will pay Employee the
difference. In the event the withholding requirements are not satisfied through
the withholding of Shares (or, through the Employee’s paycheck, as indicated
above), no payment will be made to the Employee (or his or her estate) for
Restricted Stock Units unless and until satisfactory arrangements (as determined
by the Committee) have been made by the Employee with respect to the payment of
any income and other taxes which the Company determines must be withheld or
collected with respect to such Restricted Stock Units.

     9. Rights as Stockholder. Neither the Employee nor any person claiming
under or through the Employee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Employee (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, the Employee will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.

     10. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Affiliate employing the Employee, as the case may be, and
the Company, or the Affiliate employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate

-2-



--------------------------------------------------------------------------------



 



or change the terms of the employment of the Employee at any time for any reason
whatsoever, with or without good cause. The transactions contemplated hereunder
and the vesting schedule set forth in the Notice of Grant do not constitute an
express or implied promise of continued employment for any period of time.

     11. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of Stock
Administration Department, at LSI Logic Corporation, 1621 Barber Lane, Milpitas,
CA 95035, or at such other address as the Company may hereafter designate in
writing.

     12. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant of Restricted Stock Units and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process, until you
have been issued the Shares. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

     13. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units awarded under this Agreement will be registered
under the federal securities laws and will be freely tradable upon receipt.
However, your subsequent sale of the Shares will be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies (see the “Securities Laws” paragraph of the
LSI Logic Employee Handbook Standards of Business Conduct section), and any
other applicable securities laws.

     14. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

     15. Additional Conditions to Issuance of Certificates for Shares. The
Company shall not be required to issue any certificate or certificates for
Shares hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Committee may establish
from time to time for reasons of administrative convenience.

     16. Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

-3-



--------------------------------------------------------------------------------



 



     17. Committee Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon the Employee, the Company and all
other interested persons. No member of the Committee will be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.

     18. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

     19. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.

     20. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

     21. Amendment, Suspension or Termination of the Plan. By accepting this
award, the Employee expressly warrants that he or she has received a right to
purchase stock under the Plan, and has received, read and understood a
description of the Plan. The Employee understands that the Plan is discretionary
in nature and may be modified, suspended or terminated by the Company at any
time.

     22. Notice of Governing Law. This grant of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California without regard to principles of conflict of laws.

-4-